Name: Commission Regulation (EEC) No 893/83 of 15 April 1983 amending Regulation (EEC) No 593/83 concerning the system of differential payment for milk according to quality
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 97/22 Official Journal of the European Communities 16. 4. 83 COMMISSION REGULATION (EEC) No 893/83 of 15 April 1983 amending Regulation (EEC) No 593/83 concerning the system of differential payment for milk according to quality THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1079/77 of 17 May 1977 on a co-responsibility levy and on measures for expanding the markets in milk and milk products ('), as last amended by Regulation (EEC) No 11 89/82 (2), and in particular Article 4 thereof, Whereas Commission Regulation (EEC) No 593/83 (3) laid down provisions for the continuation of measures to improve milk quality in the Community ; Whereas the principal aim of those measures is to introduce, in the interests of effectiveness, a system of differential payment for milk according to quality ; whereas the Community contribution is therefore subject to an undertaking on the part of the person concerned to introduce, in his area of operation , within the period fixed in the contract, a system of differential payment ; whereas, however, in the case of enterprises which do not buy milk, provision should be made for a different undertaking to promote, in their area of operation, within a reasonable period, a system of differential payment for milk according to quality ; Whereas the measures provided for in this Regulation must take effect on the date of entry into force of Regulation (EEC) No 593/83 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 Article 2 (5) of Regulation (EEC) No 593/83 is hereby replaced by the following text : 4 5 . When a proposal is submitted by an organi ­ zation buying milk or by an organization represen ­ ting such enterprises, the Community contribution shall be subject to an undertaking on the part of the applicant to introduce, in his area of operation, a system whereby payment for milk is varied according to its bacteriological quality within the period fixed in the contract for the completion of the approved measures. In other cases, the applicant must undertake to promote in his area of operation before 1 October 1985 a system whereby payment for milk is varied according to its bacteriological quality or, if such a system already exists, to continue this system.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 20 March 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 April 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 131 , 26 . 5 . 1977, p. 6 . (2) OJ No L 140, 20 . 5 . 1982, p. 8 . O OJ No L 71 , 17 . 3 . 1983 , p. 20 .